Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on (06/21/2021) and (08/30/2021) was filed after the mailing date of the Non-Final Rejection 3/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Regarding the Double Patenting rejection, the examiner withdraws the rejection in light of the Terminal Disclaimer approved.
Regarding applicant’s arguments on pages 9-10 directed at Tivyan not teachings the amended claim limitations. Examiner respectfully agrees partially. A new grounds of rejection (Vuong (EP 1918825 A1) in view of in view of Ahern (US 20130007144 A1) and further in view of Subramanya et al. (US 9436755 B1)) and can be found below teaching the amended claim limitations.
Regarding the arguments on page 10 directed to claim 31, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Regarding applicant’s arguments on pages 10-11 directed at claim 36, specifically regarding Bhattiprolu not teaching linguistic interpretation, the examiner respectfully disagrees. Bhattiprolu teaches pattern matching ([Col 2 Lines 50-67; Col 4 Lines 1-20] the reply of the reviewer includes a an identifier identifying the reviewer and pattern matching  content of reply content the reviewer entered (equivalent to linguistic interpretation of the content entered by the recipient) as associated with content in the received message; [Col 3 Lines 50 – 60] the source code is received in an email (equivalent to particular textual portion of the message content in the received email message))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong (EP 1918825 A1) in view of in view of Ahern (US 20130007144 A1) and further in view of Subramanya et al. (US 9436755 B1)
 
Regarding claim 21, Vuong teaches a computing system, comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to: ([0005] system; [0006] communication device with a main processor [0013] software application for messaging stored in device memory)
generate a user interface (application interface Fig 4C) comprising a compose pane (area for user to enter responses) representing an electronic message authored by a user; (Fig 4 C: UI for the user input text in the email, which is being composed by the user)
(Fig 4D 410a-410d: user replies being entered as well as user selections 411, 413a, 413b) generate message content in the message; (Fig 4D 410a-410d: user replies being entered as displayed on the user interface as part of the reply email; [0029] Use input to select a question to be added to the replay email is generated in the reply email)
Vuong does not explicitly teach automatically determine that the message content, authored by the user in the compose pane, conforms to a predefined question schema based on characters in the message content; in response to the determination, generate a message tag indicating the electronic  message conforms to the predefined question schema; and send the electronic message including the message tag to a recipient.
In an analogous art Ahern teaches automatically determine (0028-0029; determining by the client application (equivalent to automatically) that the message content, authored by the user in the compose pane, (message created by the user but not yet sent) conforms to a predefined question schema (Fig 1B-1E; 0003-0004; 0028-0029; identifying by the sender client application if the message includes a question, where the method for identifying a question is equivalent to the predefined schema)
in response to the determination, generate a message tag (html markup; metadata; and unique identifier) indicating the electronic message (email) conforms to the predefined question schema ([Fig 1B-1E; 0003-0004; 0028-0029] includes questions that are marked with predefined tags; a markup language is predefined, and specific tags require formats such as an opening tag and an ending tag see Fig 1C with opening tag <question> and closing tag </question> these are generated indicating the email message conforms to a question schema, as is predefined to the markup language) 
and send the electronic message including the message tag (metadata) to a recipient (0003-0004; 0028-0029; send the email with the tags to the recipient indicating questions to be answered in the received email)

The suggestion/motivation for doing so is to better track email content [0003-0004]
	Vuong in view of Ahern does not explicitly teach determine that the message content, authored by the user in the compose pane, conforms to a predefined question schema based on characters in the message content 
	In an analogous art Subramanya teach determine that the message content, authored by the user in the compose pane, conforms to a predefined question schema based on characters in the message content (Col 5 Line 15 [Wingdings font/0xE0] Col 6 Line 22; Col 7 Lines 35-57;  identifying in composed messages a question based on the question mark (characters in the content) and tagging parts of the message)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Ahern to include identifying questions based on a question mark as is taught by Subramanya.
The suggestion/motivation for doing so is to better manage requests in messages [Background]

Regarding claim 22, Vuong in view of Ahern in view of Subramanya teach the computing system of claim 21, and is disclosed above, Vuong does not disclose but Ahern teaches associate the question tag with a particular portion of the generated message content (0028; inserting metadata tags for the questions, the question equivalent to a particular portion of the generated message content)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include automatically identifying questions in a message and include metadata identifying the question in the message as is taught by Ahern.
The suggestion/motivation for doing so is to better track email content [0003-0004]

(Fig 1A; first question) and the characters comprise characters in a second portion (Fig 1A: second question) of the generated message content, the second portion being different than the first portion(Fig 1B-1E; 0003-0004; 0028-0029; identifying by the sender client application if the message includes questions, where the method for identifying a question is equivalent to the predefined schema)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include automatically identifying questions in a message and include metadata identifying the question in the message as is taught by Ahern.
The suggestion/motivation for doing so is to better track email content [0003-0004]

Regarding claim 26, Vuong in view of Ahern in view of Subramanya teach the computing system of claim 21, and is disclosed above, Vuong does not disclose but Ahren teaches wherein the electronic message comprises an electronic mail (email) message, and message tag identifies (metadata tags), to an email system corresponding to the recipient, the email message as a question message ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] includes indication html tags identifying for the recipient the email contains questions)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include tagging emails with indicators that indicate the email contains questions to the recipient device as is taught by Ahern
The suggestion/motivation for doing so is to better track email content [0003-0004]

Regarding claim 27, Vuong in view of Ahern in view of Subramanya teach the computing system of claim 21, and is disclosed above, Vuong teaches wherein the instructions cause the computing system (0022-0023; identifying a plurality of text portions in the email)
Vuong does not explicitly teach but Ahern teaches generate one or more question tags (email metadata tags) that are associated with the plurality of different portions (plurality of questions); ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029]  generating tags indicating questions in the email)
and send the electronic message including the one or more question tags to the recipient ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] send the email with the tags to the recipient)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include tagging emails with indicators that indicate the email contains questions to the recipient device as is taught by Ahern
The suggestion/motivation for doing so is to better track email content [0003-0004]

Regarding claim 28, Vuong in view of Ahern in view of Subramanya 
teach the computing system of claim 27 and is disclosed above, Vuong does not explicitly teach but Ahren teaches wherein the one or more question tags identify,(metadata question tags) to a recipient electronic messaging system corresponding to the recipient,(recipient client) the plurality of different portions as items that can be responded to by the recipient of the electronic message (0028-0029; identifying questions using the metadata tags for indicating questions that need answering)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include tagging emails with indicators that indicate the email contains questions to the recipient device as is taught by Ahern
The suggestion/motivation for doing so is to better track email content [0003-0004]

(0028-0029; receiving by the recipient an email with tags indicating questions to be answered, displaying by the system the tags and the questions which were formatted for display at the senders end of the using the tags see Fig 1A-Fig 1B)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to formatting display of an email based on the html tags indicating the email includes questions as is taught by Ahern
The suggestion/motivation for doing so is to better track email content

Regarding claim 30, Vuong in view of Ahern in view of Subramanya teach the computing system of claim 29, and is disclosed above, Vuong further teaches wherein the recipient electronic messaging system is configured to detect the recipient entering content in reply to a particular textual portion and format the content being entered by the recipient to display it in a same pane as the particular textual portion of the message content ([Fig 4C & 4D] the user reply (410a) being in response to a specific textual portion in the first email message (408a); ([Fig 4C] format and display the content received in the first email 408a-408d alongside the reply to each content 410a-410d in a reply pane of the interface)  
	Vuong does not disclose but Ahern teaches and to visually distinguish (html tags) it from the particular textual portion of the message content (original questions) and from other replies to the particular textual portion of the message content (answers from other recipients), by other recipients ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170] includes indication html tags distinguishing the answer provided by the recipient B or C which are distinguishable from the questions (equivalent to reply being visually distinguished from the particular text from the email and provided by other recipients)

The suggestion/motivation for doing so is to better track email content

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong (EP 1918825 A1) in view of in view of Ahern (US 20130007144 A1) and further in view of Subramanya et al. (US 9436755 B1) and further in view of Karnik (US 20110131279 A1)

Regarding claim 24, Vuong in view of Ahern in view of Subramanya teach the computing system of claim 21 and is disclosed above, Vuong in view of Ahern in view of Subramanya do not disclose wherein the instructions cause the computing system to: generate a user input mechanism selectively actuatable by the user to confirm the message tag
Karnik teaches wherein the instructions cause the computing system to: generate a user input mechanism selectively actuatable by the user (user input through the interface) to confirm the message tag (to assign a classification) ([0057] using by the user the tool provided on the interface to select a classification (equivalent to tagging) the email with a classification, where the user selection is equivalent to confirm generation)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Ahern in view of Subramanya to include an interface operation for providing tags as is taught by Karnik 
 The suggestion/motivation for doing so is to better integrate user tools into messaging

Regarding claim 25, Vuong in view of Ahern in view of Subramanya in view of Karnik teach the computing system of claim 24, and is disclosed above, Vuong in view of Ahern do not disclose but Subramanya teaches wherein the instructions cause the computing system to: determine that the electronic (natural language processing) of the message content. (Col 5 Line 15 [Wingdings font/0xE0] Col 6 Line 22; Col 7 Lines 35-57;  identifying in composed messages a question based on the question mark (characters in the content) and natural language processing and tagging parts of the message)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Ahern to include identifying questions based on a question mark as is taught by Subramanya.
The suggestion/motivation for doing so is to better manage requests in messages [Background]

Claims 31-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong EP 1918825 A1 in view of Tivyan (US 20110055334 A1) and further in view of in view of Ahern (US 20130007144 A1)

Regarding claim 31, Vuong teaches computer-implemented method comprising: ([0001] method for handling email)
generating a user interface (application interface Fig 4C) comprising a compose pane (area for user to enter responses) corresponding to an electronic mail (email) message authored by a user; (Fig 4 C: UI for the user input text in the email, which is being composed by the user)
based on user input from the user in the compose pane, (Fig 4D 410a-410d: user replies being entered as well as user selections 411, 413a, 413b) generating message content in the email message; (Fig 4D 410a-410d: user replies being entered as displayed on the user interface as part of the reply email; [0029] Use input to select a question to be added to the replay email is generated in the reply email)
Vuong does not explicitly disclose determining that the email message, authored by the user in the compose pane, conforms to a predefined question schema; 
generating a message tag indicating the email message conforms to the predefined question schema; and sending the email message including the message tag to a recipient.
In an analogous art Tivyan teaches determining that the email message, authored by the user (sender) in the compose pane, (composed email) conforms to a predefined question schema (rules and requirements); ([0005; 0027; 0029; 0037; 0051; determining by the system that the composed email conforms to the rules and requirements, the rules could include grammatical rules, word usage, and other content based rules; examiner notes that grammatical rules include making sure a questions includes a question mark (equivalent to question schema)) 
generate a message tag (determination) indicating the email message conforms to the predefined question schema; ([0051; 0078-0080] when determining if the message is ok to send (equivalent to generated message tag) based on the email conforming to specific strict rules; see mapping above for predefined question schema) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include making sure an email conforms to rules and requirements and providing a determination indicating that the email conforms to the rules and requirements as is taught by Tivyan
The suggestion/motivation for doing so is to be able to prevent errors [0002-0003]
Vuong in view of Tivyan do not disclose and sending the email message including the message tag to a recipient.
In an analogous art Ahern teaches generate a message tag (html markup) indicating the email message (email) conforms to the predefined question schema ([Fig 1B-1E; 0028-0029] includes questions that are marked with predefined tags; a markup language is predefined, and specific tags require formats such as an opening tag and an ending tag see Fig 1C with opening tag <question> and closing tag </question> these are generated indicating the email message conforms to a question schema, as is predefined to the markup language) 
and sending the email message including the message tag to a recipient (0028-0029; send the email with the tags to the recipient indicating questions to be answered in the received email)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Tivyan to include tagging emails with indicators that indicate questions as is taught by Ahern
The suggestion/motivation for doing so is to better track email content

Regarding claim 32, Vuong in view of Tivyan and further in view of Ahern the computer-implemented method of claim 31, and is disclosed above, Vuong does not disclose but Tivyan teaches wherein determining that the email message conforms to a predefined question schema comprises: determining that the email message conforms to the predefined question schema based on characters entered in the message content ([0005; 0027; 0029; 0037; determining by the system that the composed email conforms to the rules and requirements, the rules could include grammatical rules, word usage, and other content based rules; examiner notes that grammatical rules include making sure a questions includes a question mark (equivalent to question schema)) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include making sure an email conforms to rules and requirements and providing a determination indicating that the email conforms to the rules and requirements as is taught by Tivyan
The suggestion/motivation for doing so is to be able to prevent errors [0002-0003]

Regarding claim 33, Vuong in view of Tivyan and further in view of Ahern the computer-implemented method of claim 31, and is disclosed above, Vuong does not disclose but Tivyan teaches wherein determining that the email message conforms to a predefined question schema comprises: determining that the email message conforms to the predefined question schema (grammatical rules for structure of a question) based on a linguistic interpretation (grammatical rules for structure of a question) of the message content ([0005; 0027; 0029; 0037; determining by the system that the composed email conforms to the rules and requirements, the rules could include grammatical rules, word usage, and other content based rules; examiner notes that grammatical rules include making sure a questions includes a question mark (equivalent to question schema)) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include making sure an email conforms to rules and requirements and providing a determination indicating that the email conforms to the rules and requirements as is taught by Tivyan
The suggestion/motivation for doing so is to be able to prevent errors [0002-0003]

Regarding claim 35, Vuong in view of Ahern in view of Subramanya teach the computer-implemented method of claim 31, and is disclosed above, Vuong teaches and further comprising: identifying a plurality of different portions of the message content; (0022-0023; identifying a plurality of text portions in the email) 
Vuong in view of Tivyan do not disclose but Ahern teaches generating one or more question tags (email metadata tags) that are associated with the plurality of different portions (plurality of questions); ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029]  generating tags indicating questions in the email)
 and sending the email message including the one or more question tags to the recipient([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170; 0004; 0028-0029] send the email with the tags to the recipient)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong to include tagging emails with indicators that indicate the email contains questions to the recipient device as is taught by Ahern
The suggestion/motivation for doing so is to better track email content [0003-0004]

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong EP 1918825 A1 in view of Tivyan (US 20110055334 A1) and further in view of in view of Ahern (US 20130007144 A1) and further in view of Karnik (US 20110131279 A1)

Regarding claim 34, Vuong in view of Tivyan and further in view of Ahern teach the computer-implemented method of claim 31, and is disclosed above, Vuong in view of Tivyan and further in view of Ahern do not teach wherein determining that the email message conforms to a predefined question schema comprises: generating a user input mechanism selectively actuatable by the user to generate the message tag
In an analogous art Karnik teaches wherein determining that the email message conforms to a predefined question schema comprises: generating a user input mechanism selectively actuatable by the user (user input through the interface) to generate the message (to assign a classification) ([0057] using by the user the tool provided on the interface to select a classification (equivalent to tagging) the email with a classification, where the user selection is equivalent to actuatable by the user to generation)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Tivyan in view of Ahern to include an interface operation for providing tags as is taught by Karnik 
 The suggestion/motivation for doing so is to better integrate user tools into messaging




Claims 36-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong EP 1918825 A1 in view of Bhattiprolu et al. (US 7546352 B1) in view of Ahern (US 20130007144 A1) 

Regarding claim 36, Vuong teaches a computing system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to: ([0005] system; [0006] communication device with a main processor [0013] software application for messaging stored in device memory)
generate a user interface comprising a reply pane representing a reply electronic message that is in reply to a first electronic message received by a recipient user, wherein the first electronic message includes first message content (examiner notes all messages include content see Figs), and the reply pane configured to receive input from the recipient user to generate second message content in the reply electronic message; ([Fig 4C & 4E & 0008] a user interface with a reply pane (top part of interface) where a user can respond to a received email message (see received message from Andrew at the bottom of interface))
Vuong does not explicitly teach based on a linguistic interpretation of the second message content entered by the recipient user in the reply pane, determine that the second message content is in reply to a 
Bhattiprolu teaches to: based on a linguistic interpretation (Col 4 Lines 1-20; pattern matching) of the second message content entered by the recipient user in the reply pane (reviewer comment), determine that the second message content is in reply to a first message content in the first electronic message; ([Col 2 Lines 50-67; Col 4 Lines 1-20] the reply of the reviewer includes a an identifier identifying the reviewer and pattern matching  content of reply content the reviewer entered (equivalent to linguistic interpretation of the content entered by the recipient) as associated with content in the received message; [Col 3 Lines 50 – 60] the source code is received in an email (equivalent to particular textual portion of the message content in the received email message))
	It would have been obvious to one of ordinary skill in the art to modify the email processing system of Vuong to include taking into account who is writing the email and indicating the writer alongside what was written in reply to a particular content as is taught by Bhattiprolu
	The suggestion/motivation for doing so is to be able to bring context to reply emails
Vuong in view of Bhattiprolu do not explicitly disclose generate, based on the determination, a question tag that is associated with the first message content; and send the reply electronic message including the question tag to one or more recipients.  
In an analogous art Ahern teaches a generate, based on the determination, (email metadata question tag) a question tag that is associated with the first message content; (plurality of questions) (Fig 1B-1E; 0028-0029; generating tags indicating questions in the email)
and send the reply electronic message including the question tag to one or more recipients.  (Fig 1B-1E; 0028-0029; sending the email with the tags to the recipient)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Bhattiprolu to generate tags associated with particular textual portions in an email and transmitting the email with the tags as is taught by Ahern


Regarding claim 37, Vuong in view of Bhattiprolu in view of Ahern teach the computing system of claim 36, and is disclosed above, Vuong further teaches wherein instructions cause the computing system detect the recipient user entering content in-line with message content in the first electronic message ([Fig 4C-4E] the user enter a response to questions posed in the first received email, the response is entered directly after each portion see Fig 4 C & 4D to show responses entered by the user, if the responses were entered via the software application then it must have been detected)
and immediately following a textual portion in the first electronic message: ([Fig 4C-4E] the user enter a response to questions posed in the first received email, the response is entered directly after each portion see Fig 4 C & 4D to show responses entered by the user, if the responses were entered via the software application then it must have been detected)
Vuong in view of Bhattiprolu do not explicitly teach and generate, based on the detection, a second question tag associated with the second textual portion.  
	In an analogous art Ahern teaches and generate, based on the detection, a second question tag associated with the second textual portion (plurality of questions from the sender) (Fig 1B-1E; generating an html tag indicating a user’s answers to a plurality of question)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Bhattiprolu to generate tags associated with particular textual portions in an email and transmitting the email with the tags as is taught by Ahern
	The suggestion/motivation is to better track content in the email

Regarding claim 38, Vuong in view of Bhattiprolu in view of Ahern teach the computing system of claim 36, and is disclosed above Vuong further teaches wherein the recipient processing system is configured to: detect the recipient user copying a second textual portion of the message content from the first email message into the reply email message and entering content immediately following the copied ([Fig 4C-4E & 0026-0029] a user may select a sentence from the original email to respond to by selecting add question on the sentence currently highlighted, where the question would be added and formatted into the response email with a marked area for the user to enter a response to the added question directly after added question; where the add question function is equivalent to copy and paste, and since user responses are rendered onto the display the response region then the user entering in a response must be detected)
Vuong in view of Bhattipirolu do not explicitly teach and generate, based on the detection, a question tag associated with the second textual portion.  
	In an analogous art Ahern teaches and generate, based on the detection, (based on the user providing the response) a question tag associated with the second textual portion (plurality of questions from the sender) (Fig 1B-1E; generating an html tag indicating a user’s answers to a plurality of question)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Bhattiprolu to generate tags associated with particular textual portions in an email and transmitting the email with the tags as is taught by Ahern
	The suggestion/motivation is to better track content in the email

  Regarding claim 40, Vuong in view of Bhattiprolu in view of Ahern teach the computing system of claim 36, and is disclosed above, Vuong further teaches wherein the instructions cause the computing system
format the message content being entered by the recipient user to display it in a same pane as the particular textual portion of the message content ([Fig 4C & 4D] the user reply (410a) being in response to a specific textual portion in the first email message (408a); ([Fig 4C] format and display the content received in the first email 408a-408d alongside the reply to each content 410a-410d in a reply pane of the interface)  

 	In an analogous art Ahern teaches and to visually distinguish (html tags) it from the particular textual portion of the message content (original questions) and from other replies to the particular textual portion of the message content (answers from other recipients), by other recipients ([Fig 1: 152; Fig 1B-Fig 1E: 164, 166, 168, 170] includes indication html tags distinguishing the answer provided by the recipient B or C which are distinguishable from the questions (equivalent to reply being visually distinguished from the particular text from the email and provided by other recipients)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Vuong in view of Bhattiprolu to visually distinguish the users responses from other responses provided by other users for a specific question as is taught by Ahern 
The suggestion/motivation for doing so is to better track email content

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong EP 1918825 A1 in view of Bhattiprolu et al. (US 7546352 B1) in view of Ahern (US 20130007144 A1) and further in view of Nozaki et al. (US 20020129109 A1).

Regarding claim 39, Vuong in view of Bhattiprolu in view of Ahern teach the computing system of claim 36 and is disclosed above, Vuong in view of Bhattiprolu in view of Ahern do not disclose nstructions cause the computing system is configured to: automatically generate a user actuatable link to user information corresponding to the recipient user adjacent the message content entered by the recipient user
In an analogous art Nozaki teaches wherein the recipient processing system is configured to: automatically generate a user actuatable link to user information corresponding to the recipient user adjacent the message content entered by the recipient user ([Abstract & Fig 4] the email processing system (equivalent to first recipient processing system) the user generates a message through  the software (see 0051 for software; and is equivalent to link generator logic) that inserts a telephone number and a map link in the email generated by the user, where the link is selectable (see Fig 5) and includes a user location (equivalent to user information corresponding to the recipient) and is found in the email content (equivalent to adjacent the content entered by the recipient)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the email processing systems of Vuong in view of Bhattiprolu in view of Ahern to include logic for inserting a link to user information as is done by Nozaki
The suggestion/motivation is to be able to provide additional information with the content entered in the email

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451